DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-10, 12 and 17-21 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a method for operating an oscilloscope, with the following steps: detecting a waveform axis scale input value; detecting a record length input value; and determining an oscilloscope operating point relative to at least one predetermined operating mode limit, wherein a preview is displayed next to the oscilloscope operating point determined to provide an instantaneous preview based on the respective oscilloscope operating point, wherein the operating mode limit comprises at least one selected from the group consisting of a decode mode limit based upon available processing power for bus decoding a measured bus signal, a zoom window limit based upon a zoom factor, a visualization limit based upon a zoom factor, a zero-blind-time limit based upon operating points being zero-blind-time capable, and combinations thereof.
Claims 2-10, 12 and 21 are allowed as being dependent upon aforementioned independent claim 1. 
Independent claim 17 is allowed since the claim recites a method for operating an oscilloscope, with the following steps: receiving an input of an operator with regard to at least one of a waveform axis scale input value and a record length input value, processing the input of the operator to determine an allowable operating range based upon the input of the operator, and displaying the allowable operating range determined on an oscilloscope display, wherein the allowable operating range comprises at least one predetermined operating mode limit, and wherein the operating mode limit comprises at least one selected from the group consisting of a decode mode limit based upon available processing power for bus decoding a measured bus signal, a zoom window limit based upon a zoom factor, a visualization limit based upon a zoom factor, a zero-blind-time limit based upon operating points being zero-blind-time capable, and combinations thereof.
Claims 18-19 are allowed as being dependent upon aforementioned independent claim 17.
Independent claim 20 is allowed since the claim recites an oscilloscope comprising a housing; a processor housed in the housing; and an oscilloscope display assigned to the housing, wherein the processor is connected with the oscilloscope display, the processor being configured to process an operator input with regard to at least one of a waveform axis scale input value or a record length input value, the processor being further configured to determine an oscilloscope operating point relative to at least one predetermined operating mode limit, wherein the operating mode limit comprises at least one selected from the group consisting of a decode mode limit based upon available processing power for bus decoding a measured bus signal, a zoom window limit based upon a zoom factor, a visualization limit based upon a zoom factor, a zero-blind-time limit based upon operating points being zero-blind-time capable, and combinations thereof.
None of the prior art of record, alone or in combination, disclose or suggest all of the limitations of the independent claims including wherein the operating mode limit comprises at least one selected from the group consisting of a decode mode limit based upon available processing power for bus decoding a measured bus signal, a zoom window limit based upon a zoom factor, a visualization limit based upon a zoom factor, a zero-blind-time limit based upon operating points being zero-blind-time capable, and combinations thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694